         Case 2:20-cv-00909-AC Document 3 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   HARRY D. HOWARD,                                   No. 2:20-cv-0909 AC P
11                      Petitioner,
12          v.                                          ORDER
13   CHRISTIAN PEIFFER,
14                      Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, has filed a motion for an extension of time.

17   ECF No. 1. No other pleadings have been filed. In order to commence an action, petitioner must

18   file either a petition or complaint along with either the required filing fee or an application for

19   leave to proceed in forma pauperis. However, it does not appear that petitioner is attempting to

20   initiate a new action in the district court. First, the motion is captioned for the Ninth Circuit

21   Court of Appeals and includes a case number from that court; the motion appears to seek

22   additional time to apply for leave to file a second or successive habeas petition—a matter that

23   must be addressed to the Court of Appeals.1 It thus appears that the instant motion was intended

24   for the Court of Appeals. Alternatively, petitioner may have intended the motion to be filed in

25   Steward v. Lynch, No. 2:18-cv-1227 KJM KJN, as the motion references the motions for

26   preliminary injunction currently pending in that case. ECF No. 1 at 3.

27
     1
      The court notes that the conviction at issue occurred within the jurisdiction of the United States
28   District Court for the Northern District of California.
                                                       1
         Case 2:20-cv-00909-AC Document 3 Filed 05/11/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The Clerk of the Court is directed to forward a copy of the motion for extension of
 3   time to the Clerk of Court for the Ninth Circuit Court of Appeals and to file a copy of the motion
 4   in Steward v. Lynch, No. 2:18-cv-1227 KJM KJN.
 5          2. The Clerk of the Court is directed to close this action as opened in error.
 6   DATED: May 8, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
